Exhibit 10.3

diaDexus, Inc.

Restricted Stock Unit Grant Notice

2012 Equity Incentive Award Plan

diaDexus, Inc. (the “Company”) hereby awards to Participant the number of
restricted stock units (“RSUs”) set forth below (the “Award”). The Award is
subject to all of the terms and conditions set forth in this Restricted Stock
Unit Grant Notice (the “Notice”), the 2012 Equity Incentive Award Plan (the
“Plan”) and the Restricted Stock Unit Agreement (the “Award Agreement”), both of
which are attached hereto and incorporated herein in their entirety. Capitalized
terms not explicitly defined herein but defined in the Plan or the Award
Agreement will have the same definitions as in the Plan or the Award Agreement
(as applicable). In the event of any conflict between the terms of the Award and
the Plan, the terms of the Plan will control.

 

Participant:

[

]

Date of Grant:

[

]

Vesting Commencement Date:

[

]

Number of RSUs:

[

]

 

Vesting Schedule:

 

[To be specified in individual agreements.]

 

 

 

Issuance Schedule:

 

Subject to any changes in the capitalization of the Company, for each RSU that
vests, one share of Common Stock will be issued at the time set forth in Section
6 of the Award Agreement. Each installment of RSUs that vests hereunder is a
“separate payment” for purposes of Treasury Regulations Section 1.409A-2(b)(2).

Additional Terms/Acknowledgements: As of the Date of Grant, this Notice, the
Award Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the Award and supersede all prior oral and
written agreements on the terms of the Award, with the exception, if applicable,
of any compensation recovery policy that is adopted by the Company or is
otherwise required by applicable law. Participant acknowledges receipt of, and
understands and agrees to, this Notice, the Award Agreement, and the Plan and
acknowledges receipt of the stock plan prospectus.  By accepting this Award,
Participant consents to receive Plan documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

diaDexus, Inc.

 

Participant:

 

 

 

 

 

By:

 

 

 

 

 

Signature

 

 

Signature

 

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

Date:

 

 

 

 

 

Attachments:

 

Award Agreement, 2012 Equity Incentive Award Plan

 

 

 

--------------------------------------------------------------------------------

 

diaDexus, Inc.

2012 Equity Incentive Award Plan

Restricted Stock Unit Agreement

diaDexus, Inc. (the “Company”) has awarded you a Restricted Stock Unit Award
(the “Award”) that is subject to its 2012 Equity Incentive Award Plan (the
“Plan”), the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Agreement (the “Agreement”), for the number of Restricted
Stock Units indicated in the Grant Notice. Capitalized terms not explicitly
defined in this Agreement or in the Grant Notice but defined in the Plan will
have the same definitions as in the Plan. In the event of any conflict between
the terms in this Agreement and the Plan, the terms of the Plan will control.

1. Grant of the Award. The Award represents your right to be issued on a future
date one share of Common Stock for each Restricted Stock Unit that vests.  

2. Vesting. Your Restricted Stock Units will vest as provided in the Grant
Notice. Vesting will cease, and the unvested Restricted Stock Units will be
forfeited, on your Termination of Service.

3. Adjustments to Number of RSUs & Shares of Common Stock.

(a) The Restricted Stock Units subject to your Award will be adjusted for
changes in the Company’s Common Stock as provided in the Plan (including Section
14.2(a)).

(b) Any additional Restricted Stock Units and any shares, cash or other property
that become subject to the Award will be subject, in a manner determined by the
Board, to the terms of the Award, including the same vesting schedule,
restrictions on transferability, and time and manner of delivery as applicable
to the other Restricted Stock Units and shares covered by your Award.

(c) You have no rights to be issued any fractional share of Common Stock or cash
in lieu of such fractional share under this Award.  Any fraction of a share will
be rounded down to the nearest whole share.

4. Securities Law Compliance. You will not be issued any Common Stock underlying
the Restricted Stock Units or other shares with respect to your Restricted Stock
Units unless either (i) the shares are registered under the Securities Act, or
(ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, and you will not
receive shares underlying your Restricted Stock Units if the Company determines
that such receipt would not be in material compliance with such laws and
regulations.

5. Transferability. Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of any
portion of the Restricted Stock Units or the shares in respect of your
Restricted Stock Units. For example, you may not use shares that may be issued
under your Restricted Stock Units as security for a loan, nor may you transfer,
pledge, sell or otherwise dispose of such shares. This restriction on transfer
will lapse on delivery to you of the shares that are subject to your vested
Restricted Stock Units.

(a) Death. Your Restricted Stock Units are not transferable other than by will
and by the laws of descent and distribution.  At your death, your executor or
administrator of your estate will be entitled to receive, on behalf of your
estate, Common Stock or any other consideration that is issuable under this
Award.

(b) Domestic Relations Orders. If you receive written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration under your Restricted Stock Units as provided in your domestic
relations order or official marital settlement agreement that contains the
information required by the Company to effectuate the transfer. You are
encouraged to discuss with the Company’s General Counsel the proposed terms of
any such transfer prior to finalizing the domestic relations order or marital
settlement agreement to verify that you may make such transfer, and if so, to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement. The Company is not obligated to allow you
to transfer your Award in connection with your domestic relations order or
marital settlement agreement.

1.

--------------------------------------------------------------------------------

 

6. Date of Issuance. Subject to the satisfaction of any required withholding
obligations, if one or more Restricted Stock Units vest, the Company will issue
to you, on the applicable vesting date, one share of Common Stock for each
Restricted Stock Unit that vests and such issuance date is referred to as the
“Original Issuance Date.” If the Original Issuance Date falls on a date that is
not a business day, the Company may delay delivery to the next following
business day.  The issuance of shares under this Award is intended to comply
with Treasury Regulations Section 1.409A-1(b)(4) and will be construed and
administered in such a manner.  In all cases, shares issuable under this Award
will be issued not later than the date necessary for compliance with Treasury
Regulation Section 1.409A-1(b)(4).

7. Dividends. You will receive no benefit or adjustment to your unvested Award
and any unissued shares under the Award with respect to any cash dividend, stock
dividend or other distribution unless expressly provided for in Section 14.2 of
the Plan.

8. Restrictive Legends. The Common Stock issued with respect to your Restricted
Stock Units will be endorsed with appropriate legends if determined by the
Company that legends are required under applicable law or otherwise.

9. Award not a Service Contract. Your service with the Company is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice.
Nothing in this Agreement (including, but not limited to, the vesting of your
Restricted Stock Units or the issuance of the shares subject to your Restricted
Stock Units), the Plan or any covenant of good faith and fair dealing that may
be found implicit in this Agreement or the Plan shall: (i) confer on you any
right to continue in the employ or service of, or affiliation with, the Company
or an Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or Plan; or (iv) deprive the Company of the right to terminate you at
will and without regard to any future vesting opportunity that you may have.

10. Tax Obligations.  On each vesting date, and on or before the time you
receive a distribution of the shares or other property underlying your
Restricted Stock Units, and at any other time as reasonably requested by the
Company in accordance with applicable tax laws, you agree to make adequate
provision for any sums required to satisfy the federal, state, local and foreign
tax obligations of the Company or any Affiliate that arise in connection with
your Award (the “ Taxes”). The Company or an Affiliate may, in its sole
discretion, require you to satisfy all or any portion of the Taxes relating to
your Award by any of the following means or by a combination of such means: (i)
withholding from any compensation otherwise payable to you by the Company or an
Affiliate; (ii) causing you to tender a cash payment (which may be in the form
of a check, electronic wire transfer or other method permitted by the Company);
(iii) permitting or requiring you to enter into a “same day sale” commitment
with a broker-dealer that is a member of the Financial Industry Regulatory
Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a portion of
the shares to be delivered in connection with your Restricted Stock Units to
satisfy the Taxes and whereby the FINRA Dealer irrevocably commits to forward
the proceeds necessary to satisfy the Taxes directly to the Company and/or its
Affiliates; or (iv) subject to the approval of the independent members of the
Board, withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with your Restricted Stock Units with
a fair market value (measured as of the date shares of Common Stock are issued
to you) equal to the amount of such Taxes; provided, however, that the number of
such shares of Common Stock so withheld will not exceed the amount necessary to
satisfy the minimum statutory withholding rates for federal, state, local and
foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income. Unless the Taxes of the Company and/or any
Affiliate are satisfied, the Company will have no obligation to deliver to you
any Common Stock.  If the Company’s obligations arise prior to the delivery to
you of Common Stock or it is determined after the delivery of Common Stock to
you that the amount of the Company’s obligation was greater than the amount
withheld by the Company, you agree to indemnify and hold the Company harmless
from any failure by the Company to withhold the proper amount.

11. Unsecured Obligation. Your Award is unfunded, and as a holder of vested
Restricted Stock Units, you will be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue shares or
other property pursuant to this Agreement. You will not have voting or any other
rights as a stockholder of the Company with respect to the shares to be issued
pursuant to this Agreement until such shares are issued to you.  On such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

2.

--------------------------------------------------------------------------------

 

12. Notices. Any notices provided for in this Agreement or the Plan will be
given in writing (including electronically) and will be deemed effectively given
on receipt or, in the case of notices delivered by the Company to you, five days
after deposit in the U.S. mail, postage prepaid, addressed to you at the last
address you provided to the Company. The Company may, in its sole discretion,
decide to deliver any documents related to participation in the Plan and this
Award by electronic means. By accepting this Award, you consent to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.  You may revoke this consent only
by providing express written notice to the Company’s Chief Executive Officer,
and, notwithstanding the first sentence of this paragraph, any such notice will
not be effective until 30 days thereafter.

13. Miscellaneous.

(a) The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b) You agree on request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

(d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

14. Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.

15. Clawback.  Your Award (and any compensation paid or shares issued under your
Award) is subject to recoupment in accordance with The Dodd–Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations thereunder,
any clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable law. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to voluntarily terminate
employment on a Resignation for Good Reason, or for a “constructive termination”
or any similar term under any plan of or agreement with the Company.

16. Severability. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

17. Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

18. Amendment. Any amendment to this Agreement must be in writing, signed by a
duly authorized representative of the Company. The Board reserves the right to
amend this Agreement in any way it may deem necessary or advisable to carry out
the purpose of the grant as a result of any change in applicable laws or
regulations or any future law, regulation, interpretation, ruling, or judicial
decision.

19. Compliance with Section 409A of the Code. This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4). However, if this Award fails to satisfy the requirements of the
short-term deferral rule and is otherwise not exempt from, and therefore deemed
to be deferred compensation subject to, Section 409A of the

3.

--------------------------------------------------------------------------------

 

Code, and if you are a “Specified Employee” (within the meaning set forth
Section 409A(a)(2)(B)(i) of the Code) as of the date of your separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h)), then
the issuance of any shares arising because of your separation from service and
that would otherwise be made on the date of the separation from service or
within the first six months thereafter will not be made on the originally
scheduled dates and will instead be issued in a lump sum on the date that is six
months and one day after the date of the separation from service, with the
balance of the shares issued thereafter in accordance with the original vesting
and issuance schedule set forth above, but if and only if such delay in the
issuance of the shares is necessary to avoid the imposition of taxation on you
in respect of the shares under Section 409A of the Code. Each installment of
shares that vests is a “separate payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

20. No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

4.